Case: 2:20-cv-03755-EAS-KAJ Doc #: 68 Filed: 08/20/21 Page: 1 of 3 PAGEID #: 1140




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 JACOB SMITH,

                      Plaintiff,
 v.

 FIRSTENERGY CORP. AND
 FIRSTENERGY SERVICE CO.,

                      Defendants.


 BRIAN HUDOCK AND CAMEO
 COUNTERTOPS, INC.,
                                                  Case Nos. 2:20-cv-03755, 03954, 03987
                      Plaintiffs,
                                                  Judge Edmund A. Sargus
 v.
                                                  Magistrate Judge Kimberly A. Jolson
 FIRSTENERGY CORP., et al.,

                      Defendants.


 JAMES BULDAS,

                      Plaintiff,

 v.

 FIRSTENERGY CORP., et al.,

                      Defendants.



                       MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to S.D. Ohio Civ. R. 83.3(e), Jeremy R. Teaberry, counsel for defendant James F.

Pearson in the above-referenced action, hereby moves this Court to admit Emilia McKee Vassallo,
Case: 2:20-cv-03755-EAS-KAJ Doc #: 68 Filed: 08/20/21 Page: 2 of 3 PAGEID #: 1141




of the law firm Ballard Spahr LLP, pro hac vice to appear and participate as counsel or co-counsel

in this case for defendant James F. Pearson.

       Mr. Teaberry represents that Ms. McKee Vassallo is a member in good standing of the

highest court of Pennsylvania as attested by the accompanying certificate of good standing from

that court. Ms. McKee Vassallo is not eligible to become a member of the permanent bar of this

Court. Ms. McKee Vassallo is paying the required filing fee via credit card and will register for

electronic filing with this Court upon the granting of this Motion.

       Please see Ms. McKee Vassallo’s identifying information:

       Telephone:                                 215.665.8500
       Fax:                                       215.864.8999
       Address:                                   1735 Market Street, 51st Floor
                                                  Philadelphia, PA 19103-7599
       E-mail:                                    mckeevassalloe@ballardspahr.com
       Pennsylvania Attorney Registration Number: 318428



 Dated: August 20, 2021                 Respectfully submitted,


                                        By:     /s/ Jeremy R. Teaberry
                                                Jeremy R. Teaberry (0082870)

                                        BALLARD SPAHR LLP
                                        1735 Market Street, 51st Floor
                                        Philadelphia, PA 19103-7599
                                        Telephone: (215) 665-8500
                                        Facsimile: (215) 864-8999
                                        E-mail: teaberryj@ballardspahr.com

                                        Counsel for Defendant James F. Pearson
Case: 2:20-cv-03755-EAS-KAJ Doc #: 68 Filed: 08/20/21 Page: 3 of 3 PAGEID #: 1142




                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 20, 2021, a copy of the foregoing was electronically filed.

Notice of this filing will be sent to all parties through the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



                                               /s/ Jeremy R. Teaberry
                                               Counsel for Defendant
                                               James F. Pearson




DMEAST #45798718 v1
